DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Para [0033] and [0060] pertain to figure 6C and reference SUP-B15CD20 but the figure does not include SUP-B15CD20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SUP-B15CD19-/CD20 in Figure 6C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cell" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, this limitation is interpreted as “the recombinant target cell”.
Claim 8 recites the limitation "the cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, this limitation is interpreted as “the recombinant target cell”.
Claim 10 recites the limitation "the cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, this limitation is interpreted as “the leukemia cell”.
Claim 11 recites the limitation "the cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, this limitation is interpreted as “the leukemia cell”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Claim 1 recites a generic limitation “a recombinant target cell”. Claim 1 limits the recombinant target cell to one that expresses an transmembrane protein encoded by a recombinant nucleic acid and exhibits low (less than 20%) spontaneous lysis in the presence of CAR-T or NK cells at an at an effector cell to target cell ratio of 1 or less. Claim 6 and 7 limit the recombinant nucleic acid to a lentiviral vector or a recombinant RNA. Claim 12 and 13 specify the effector cells and do not limit the recombinant target cell. The specification defines “spontaneous lysis” as “cell death of the target cells that is not attributable to a target specific (i.e., specific to the recombinant target antigen expressed in the target cells) cell killing event, wherein the target specific cell killing event is ADCC (via an antibody binding the recombinant target antigen) and/or CAR-mediated cytotoxicity (via the CAR ectodomain binding the recombinant target antigen)” [0039]. Therefore, spontaneous lysis encompasses non-NK or CART-mediated cell death. Further, the specification states that “With respect to suitable cells it is generally noted that all cells are deemed appropriate for use herein so long as such cells exhibit a sufficiently low spontaneous lysis in the presence of a CAR-T or an NK cell [0041]”. Therefore, the recombinant target cell of claims 1, 6, 7, 12 and 13 encompass any recombinant target cell of any specie as long as the cell expresses a transmembrane protein encoded by a recombinant lentiviral vector or recombinant RNA and is sufficiently resistant to CAR-T or NK cell-mediated death. A skilled artisan knows of the cellular mechanisms of NK and CAR-T mediated cell death as evidenced by: (i) Bryceson et al (Minimal requirement for induction of natural cytotoxicity and intersection of activation signals by inhibitory receptors. Blood, Volume 114, July 2009), (ii) Benmebarek et al (Killing Mechanisms of Chimeric Antigen Receptor (CAR) TCells. Int J of Mol Sci, Volume 20, March 2019) and, (ii) Tam et al (Immunotherapy of Malignant Melanoma in a SCID Mouse Model Using the Highly Cytotoxic Natural Killer Cell Line NK-92. Journal of Hematotherapy, Volume 8, July 2004). Both Bryceson and Benmebarek teach the requirement of specific transmembrane antigens on a cell for the cell to be targeted by NK or CAR-T cell. Therefore, a cell not expressing NK or CAR-T recognized transmembrane antigen will be sufficiently resistant to NK or CAR-T mediated cell death. For example, Tam shows that when NK-92 (NK cell line) is injected into a SCID mouse model, cytotoxicity was limited to melanoma cells and no cytotoxic effect is observed towards murine. Therefore, the recombinant target cells of claims 1, 6, 7, 12 and 13 is any recombinant target cell of any specie that may express any exogenous transmembrane protein from any specie as long as the cell does not express a transmembrane protein that is specifically targeted by NK or CAR-T cells. Thus, the genus of the claimed recombinant target cell is extremely large. The specification discloses one cell line i.e. SUP-B15 that has been modified to express exogenous transmembrane proteins (PD-L1, CD33, CD123, HER-2 and CD20, Figure 1). 
Regarding generic limitations, MPEP § 2163 states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of s structurally s similar antibodies" that "are not representative of the full variety or scope of the genus.").”
Owing to the expansive nature of the claimed genus, the disclosure of a single species cannot be considered representative. Therefore, the specifications do not satisfy the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhrek et al (Retargeting of natural killer–cell cytolytic activity to ErbB2-expressing cancer cells results in efficient and selective tumor cell destruction. Blood, Volume 100, August 2002) as evidenced by Maurer-Gebhard et al (Systemic Treatment with a Recombinant erbB-2 Receptor-specific Tumor Toxin Efficiently Reduces Pulmonary Metastases in Mice Injected with Genetically Modified Carcinoma Cells. Cancer Research, Volume 58, June 1998).
Uhrek teaches Renca-lacz/ErbB2, a recombinant Renca-lacZ cell (a mouse renal carcinoma cell) comprising a human c-erb B2 cDNA construct that expresses a transmembrane antigen Erb B2, also known as HER-2, that is an antigen present on solid tumor (Materials and Methods: Cells and culture conditions and Figure 3 C legend). Uhrek cites Maurer-Gebhard as the original disclosure for their recombinant cell and Maurer-Gebhard teaches that the cell line was generated using a pSV2erbB-2N plasmid (Methods: Transfection of Renca cells) that uses the SV40 promoter to drive gene expression. The recombinant Renca-LacZ cell line expressing HER-2 of Uhrek has less than 10% lysis in the presence of NK-92 cells, a NK cell line, at an effector to target cell ratio of 10 or less (Figure 3C). 
Claims 1-2, 4-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al (Expression of a CD20-specific chimeric antigen receptor enhances cytotoxic activity of NK cells and overcomes NK-resistance of lymphoma and leukemia cells. Cancer Immunol Immunother, Volume 57, August 2007).
Muller teaches NIH3T3-CD20, a recombinant murine fibroblast cell comprising a pEFIRES-P plasmid encoding a CD20 transmembrane antigen under the human EF1α promoter (Materials and Methods: Generation of CD20 expressing fibroblasts). CD20 is an antigen present on liquid tumors. Muller teaches that NIH3T3-CD20 retain nearly 100% viability in presence of NK-92 cells at an effector to target cell ratio of 1 or less (Figure 4b).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (Stromal cells attenuate the cytotoxicity of imatinib on Philadelphia chromosome-positive leukemia cells by up-regulating the VE-cadherin/β-catenin signal. Leukemia Research, Volume 38, October 2014) as evidenced by Hasenkamp et al (Resistance Against Natural Killer Cell Cytotoxicity: Analysis of Mechanisms. Scandinavian Journal of Immunology, Volume 64, 2006), Bryceson et al (Minimal requirement for induction of natural cytotoxicity and intersection of activation signals by inhibitory receptors. Blood, Volume 114, July 2009) and, Benmebarek et al (Killing Mechanisms of Chimeric Antigen Receptor (CAR) TCells. Int J of Mol Sci, Volume 20, March 2019). 
Chen teaches a recombinant Ph+ leukemia cell line SUP-B15 comprising a pCDNA3.1+ vector encoding VE-cadherin, a transmembrane protein, under the CMV promoter (Materials and Methods: Stable overexpression of VE-cadherin in Ph+ leukemia cells). Chen does not explicitly disclose the % lysis exhibited by their recombinant cell in the presence of NK or CAR-T cell. However, a skilled artisan recognizes that Chen’s recombinant cell are resistant to NK or CAR-T cell mediated cell lysis as evidenced by Hasenkamp, Bryceson and, Benmebarek. Hasenkamp discloses that SUP-B15 are resistant to NK cell-mediate lysis (Figure 1B) due to failure of NK cells in recognizing SUP-B15 cells (Results: Target cell recognition failure because of HLA class I inhibitory KIR ligand expression and lack of ligands to stimulatory NK cell receptors). Bryceson and Benmebarek teach the requirement of specific transmembrane antigens on a cell for the cell to be targeted by NK or CAR-T cell. Therefore, a cell not expressing NK or CAR-T recognized transmembrane antigen will be sufficiently resistant to NK or CAR-T mediated cell death. Bryceson and Benmebarek also reveal NK and CAR-T recognized transmembrane antigen and since VE-Cadherin is not shown as a NK and CAR-T recognized transmembrane antigen, Chen’s recombinant cell which is a NK cell-resistant SUP-B15 cells expressing VE cadherin (not recognized by NK or CAR-T cells) is implicitly resistant to NK or CAR-T cell mediated lysis.
MPEP § 2112 provides guidance as to the Examiner's burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
The case law specifically applies to the instant application where applicant has claimed a recombinant target cell in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the characteristic is not explicitly disclosed by the reference.  In the instant case, applicant' s invention is directed to a recombinant cell comprising: a recombinant nucleic acid comprising a sequence that encodes a transmembrane antigen wherein the sequence is operably coupled to a promoter to express the sequence that encodes the transmembrane antigen and wherein the cell exhibits equal or less than 20% spontaneous lysis in the presence of a CAR-T or an NK cell at an effector cell to target cell ratio of 1 or less. Claims 8 and 9 limit the recombinant cell to a leukemia cell SUP-B15 and, the effector cell is NK or CAR-T cell. Claims 10-13 further limit the characteristics of the claimed recombinant cell to exhibiting less than 15% or 10% spontaneous lysis in the presence of NK or CAR-T cells. The examiner has applied Chen as prior art which discloses a SUP-B15 cell expressing VE-Cadherin a transmembrane protein. The examiner's assertion of inherency is based upon the structural similarity between the recombinant cell of Chen and the claimed recombinant cell that must expresses a transmembrane protein not recognized by CAR-T or NK-cells thus resulting in the recited characteristic of less than 20% (claim 1) or less than 15% (claim 10) or less than 10% (claim 11) spontaneous lysis in the presence of CAR-T or NK-cells. Examiner has provided Hasenkamp, Bryceson and, Benmebarek as evidentiary reference to further establish this inherency. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant' s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Uherek.
Chen teaches a recombinant target cell of claim 1 (see ¶21) that is a leukemia SUP-B15 cell expressing VE-cadherin transmembrane antigen. Chen does not teach a transmembrane antigen that is a tumor associated antigen, a tumor specific antigen, or a patient- and tumor specific antigen that is present on a solid tumor and is one of PD- L1, CD33, CD123, HER-2, or CD20. Uherek teaches HER-2 as a breast tumor associated antigen which is a solid tumor (page 1271, right column, last line). Uherek also teaches using recombinant cells with transmembrane antigens recognized by CAR-NK cells in cytotoxicity assays to determine the efficacy of CAR-NK cells in comparison to NK cells. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the VE-Cadherin transmembrane antigen of Chen with the tumor associated antigens of Uherek  to yield a predictable result of a recombinant SUP-B15 expressing a tumor associated antigen. A skilled artisan would be motivated to perform this substitution so they can use a cancer specific cell line in cytotoxicity assay, such as that of Uherek, to test the specificity of newly developed CAR-NK or CAR-T cells.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hoseini et al (Acute myeloid leukemia targets for bispecific antibodies. Blood Cancer Journal, Volume 7, February 2017).
Chen teaches a recombinant target cell of claim 1 (see ¶21) that is a leukemia SUP-B15 cell expressing VE-cadherin transmembrane antigen. Chen does not teach a transmembrane antigen that is a tumor associated antigen, a tumor specific antigen, or a patient- and tumor specific antigen that is present on a liquid tumor and is one of PD- L1, CD33, CD123, HER-2, or CD20. Hoseini teaches liquid tumor antigens such as PD-L1, CD33, CD123 and CD20 as leukemia associated antigens (Table 1). Hoseini also discloses use of human leukemia cell lines that express PD-L1 and PD-L2 ligands in cytotoxicity assays (page 2, left column, para 2, lines 1-9). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the VE-Cadherin transmembrane antigen of Chen with the liquid tumor associated antigens of Hoseini to yield a predictable result of a recombinant SUP-B15 expressing a tumor associated antigen. A skilled artisan would be motivated to perform this substitution so they can use a cancer specific cell line such as SUP-B15 in cytotoxicity assay to test the specificity of newly developed CAR-NK or CAR-T cells..
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uherek, or in the alternative over Muller or Chen in view of Boissel et al (Comparison of mRNA and lentiviral based transfection of natural killer cells with chimeric antigen receptors recognizing lymphoid antigens. Leukemia & Lymphoma, Volume 53, May 2012).
Uherek, Muller and Chen each teach a recombinant target cell of claim 1 (See ¶15, 17 and 21) comprising a recombinant nucleic acid wherein the recombinant nucleic acid is a plasmid. Uherek, Muller and Chen do not teach a lentiviral vector or recombinant RNA as a recombinant nucleic acid. Boissel teaches protocols for using mRNA or lentiviral vector as recombinant nucleic acids to transfect NK cells with chimeric transmembrane antigen receptors. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plasmid recombinant nucleic acid of any of Uherek, Chen, or Muller with the lentiviral or recombinant RNA of Boissel to yield the predictable result of a recombinant cell that expresses an exogenous transmembrane protein. 
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Uherek, or in the alternative over Muller in view of Morvan et al (NK cells and cancer: you can teach innate cells new tricks. Nature Reviews: Cancer, Volume 16, December 2015).
Uherek and Muller each teach a recombinant target cell of claim 1 (See ¶15, 17). Uherek and Muller each teach NK and CAR-NK cell as an effector cell. Uherek and Muller  do not teach a CAR-T cell as effector cell. Morvan teaches NK cells and CAR-NK cells as an alternative to commonly used T-cell and CAR-T cell based cancer therapies. They state “Whereas genetic engineering of immune cells has focused mainly on T cells, NK cells are potent effectors of antitumour immune responses and genetically modified NK cells provide another approach to improve the outcome of cancer immunotherapy” (page 14, left column, last para). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the effector NK cell of either Uherek or Muller with its alternative, a CAR-T effector cell, as taught by Morvan to test the lysis of the recombinant cell. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632